       Case 3:20-cv-00434-M Document 2 Filed 02/21/20          Page 1 of 2 PageID 39



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 MARIA ARELLANO,                               §
                                               §
          Plaintiff,                           § CIVIL ACTION NO. 3:20-cv-00434-M
                                               §
 vs.                                           §
                                               §
 IISI INSURANCE SERVICES, INC. and             §
 ATHENE ANNUITY & LIFE                         §
 ASSURANCE COMPANY,                            §
                                               §
      Defendants.                              §
 ____________________________________

          DEFENDANT ATHENE ANNUITY & LIFE ASSURANCE COMPANY’S
                   CERTIFICATE OF INTERESTED PARTIES

         COMES NOW Athene Annuity & Life Assurance Company (“Athene”), pursuant to Fed.

R. Civ. P. 7.1 and Local Civil Rule 7.4, and hereby certifies that Athene is a wholly owned

subsidiary of Athene USA Corporation. Athene USA Corporation (f/k/a Aviva USA Corporation)

is a wholly owned subsidiary of Athene Holdings Ltd. No publicly held corporation owns 10% or

more of the stock of Athene Holdings Ltd.


                                                  Respectfully submitted,

                                                  /s/ Kelly C. Hartmann
                                                  Kelly C. Hartmann
                                                    Federal I.D. No. 777411
                                                    State Bar No. 24055631
                                                  McKenzie L. Brown
                                                    Federal I.D. No. 3051935
                                                    State Bar No. 24086846
    Case 3:20-cv-00434-M Document 2 Filed 02/21/20                  Page 2 of 2 PageID 40



OF COUNSEL:

GALLOWAY, JOHNSON, TOMPKINS
BURR & SMITH
1301 McKinney Suite 1400
Houston, Texas 77010
(713) 599-0700 – Telephone
(713) 599-0777 – Facsimile
khartmann@gallowaylawfirm.com
ATTORNEYS FOR DEFENDANT
ATHENE ANNUITY & LIFE ASSURANCE
COMPANY


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served by
and through the Court approved electronic filing manager via email to participating parties and/or
via hand delivery, and/or facsimile and/or certified mail, return receipt requested and/or U.S. First
Class Mail to all known counsel of record on this 21st day of February, 2020, to the following:

       James R. Baudhuin
       LAW OFFICE OF JAMES R. BAUDHUIN
       P. O. Box 290
       Coppell, Texas 75019
       (972) 408-3901 FAX
       jim@baudhuin1aw.com
       badse@mac.com

       Kirstie M. Simmerman
       Liz E. Drumm
       GORDON & REES, LLP
       2200 Ross Avenue, Suite 4100 West
       Dallas, Texas 75201

                                              /s/ Kelly C. Hartmann
                                              Kelly C. Hartmann
